Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/17/2020, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims

4.	This action is in response to Applicant’s filing on 06/17/2020. Claims 1-10 are pending and examined below.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

‘a learning data acquisition section configured to acquire…’ in claim 1
‘a learning section configured to generate…’ in claim 1
‘a state determination section configured to determine the state…’ in claim 8
‘a failure detector configured to detect…’ in claim 9

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 10 is rejected under 35 U.S.C. 101 as being directed to the judicial exception of an abstract idea.

	Claim 10 is a method but is directed to the judicial exception of an abstract idea. The claim recites the limitations of acquiring data of a force applied to a tool and data indicating a state of a tool, and generating a learning model correlating the force and the state. These limitations cover the collection and judgement of data. But for the recitation of ‘by a processor’, these limitations can be performed in the mind. For example, one could observe a tool being used to perform an action and note down how much force the tool seems to be exerting, as well as the state of the tool. One could then make a correlation between the force and the state of the tool. The exception is not integrated into a practical application because ‘a processor’ is merely a tool used to perform the exception. ‘a processor’ is not significantly more because, as stated above, it is merely used as a tool to perform the exception.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 2, 4, 6-8, and 10 are rejected under 35 U.S.C. as being obvious over Payton et al., US 9403273 B2, herein referred to as Payton, and in view of Sakai, US 20180361576 A1, herein referred to as Sakai.

	Regarding claim 1, Payton discloses a learning data acquisition section configured to acquire, as a learning data set, data of a force applied from the tool to the robot while the robot causes the tool to perform a predetermined operation, and data indicating the state of the tool during the predetermined operation (Col. 4 lines 12-19, Col. 5 lines 33-42, and Col. 10 lines 57-60), but fails to disclose generating a learning model representing a correlation between the force and state of the tool. However, Sakai discloses using machine learning to create a model to represent correlations between the state of the tool and the force values (Paragraph 0023). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Payton to include generating a learning model for correlating force and tool state. The motivation to do this would be to establish a model that is able to show how force on the tool affects its life span. By generating a learning model, one could use these models for a multitude of similar tools to predict how the state of the tool would vary according to applied force.

	Regarding claim 2, Payton in view of Sakai discloses all the limitations of claim 1. Payton further discloses acquiring, as the learning data set, data of a position and posture of the tool during the predetermined operation, wherein the learning section generates the learning model by adding to the correlation a relationship between the force and the position and posture (Col. 4 lines 12-19).

	Regarding claim 4, Payton in view of Sakai discloses all the limitations of claim 1. Payton further discloses obtaining data relating to the force and state of a tool (Col. 5 lines 33-42) as well as correlating tool forces during specific times of an operation (Fig. 3), but fails to disclose generating a learning model for each of a plurality of sub-periods included in the life period of the tool. However, the obviousness for generating a learning model for correlating a tool force and state is seen in claim 1. Further, Sakai discloses determining forces and vibrations at a fixed period (Paragraph 0033). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Payton to include generating a learning model for a plurality of sub-periods in a tool’s life. The motivation to do so would be to characterize the tool life and determine points where the tool’s performance degrades. For instance, a brand-new tool (a carbide end mill) will require less force to cut when it is brand new because the tips of the flutes are sharp and are able to cut into a material. However, over time, the tips of the flutes may wear down. As such, the force needed to cut into the material is greater. When this happens, chattering can be introduced during operation and can cause surface defects on a part. While the learning model is generated, having a sub-period of ‘like new’ for the tool would indicate performance that is relatively stable as no significant tool wear is present. One could then have another sub-period where the performance is in a degraded state (some chattering present but operations are still successful). Lastly, one could have a final sub-period where the tool is no longer functional. Examiner would like to note that since no specific number of sub-periods has been explicitly defined in the specification of the instant application, one could potentially choose any number of sub-periods to define the tool life.

	Regarding claim 6, Payton in view of Sakai discloses all the limitations of claim 1. Payton further discloses acquiring data of the force while the robot carries out force control for controlling the force (Col. 6 lines 42-54).

	Regarding claim 7, Payton in view of Sakai discloses all the limitations of claim 1. Payton further discloses the data of the force including at least one of a time change characteristics of the force, an amplitude of the force, and a frequency spectrum of the force (Fig. 3, Col 4 lines 35-44).

	Regarding claim 8, Payton in view of Sakai discloses all the limitations of claim 1. Furthermore, the limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

	Regarding claim 10, the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Payton, in view of Sakai, and further in view of Lin et al., US 20050159840 A1, herein referred to as Lin.

	Regarding claim 3, Payton in view of Sakai discloses all the limitations of claim 1. Payton further discloses a tool operation with corresponding forces and periods of time (Fig. 3, Col 4 lines 35-44), but fails to explicitly disclose the tool being a polishing material wherein the operation is an operation to rotate the polishing material without contacting the polishing material and the workpiece, or an operation to rotate the polishing material along with contacting the polishing material with the workpiece. However, Lin discloses a finishing device that can be used to polish a workpiece (Paragraphs 0058 and 0059). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Payton to include a tool to polish a workpiece. The motivation to do this would be to ensure that the robot is able to perform a wide variety of tasks. Likewise, one could attach any tool to the robot disclosed by Payton as the tool choice is simply an intended use.

11.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Payton, in view of Sakai, and further in view of Takeuchi, US 11167417 B2, herein referred to as Takeuchi.

	Regarding claim 5, Payton in view of Sakai discloses all the limitations of claim 1. Payton further discloses a tool operation with corresponding forces and periods of time (Fig. 3, Col 4 lines 35-44), but fails to explicitly disclose the tool being a workpiece and the operation is inserting the workpiece into a hole. However, Takeuchi discloses an end effector with a gripper capable of fitting a workpiece into a hole (Col. 5 lines 8-10 and Fig. 8D). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Payton to include the tool being a workpiece to be inserted into a hole. The motivation to do this would be to ensure that the robot is able to perform a wide variety of tasks, such as putting away tools or sorting objects in a pick-and-place scenario.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Payton, in view of Sakai, and further in view of Barral et al., US 20190374292 A1, herein referred to as Barral.

	Regarding claim 9, Payton in view of Sakai discloses all the limitations of claim 8. Payton further discloses capturing for data during an operation (Col. 4 lines 12-19), but fails to disclose a failure detector configured to detect whether or not a failure occurs in the force sensor. However, Barral discloses a robotic system that tracks the health of its own components during operation and can determine if a component is exhibiting abnormal behavior (Paragraph 0024). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Payton to include a detector to determine whether or not failure occurs in the force sensor. The motivation to do this would be to ensure that all system components are functioning properly during an operation. For instance, if the force sensor is outputting abnormal force readings that are indicative of a failing sensor, this could cause the robot to apply too much force in a force-control scenario. This could lead to the robot performing erratically or even damaging components that the tool is being used to work on (polishing, cutting, grinding, etc.).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9126337 B2, by Iwatake, is relevant to the current application because it discloses a robotic system that is capable of using a tool to affect a workpiece. The robotic system also includes a force sensor and can determine the position and orientation of the workpiece.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664